Exhibit 10.45

mimecast

 

 

 

Heather Bentley

[gp0cje4itzhe000001.jpg]

 

12/10/2019

 

Dear Heather,

 

Offer of Employment at Mimecast Services Limited (the "Company")

 

Following your interviews with Mimecast, it is with pleasure that we offer you
the position of a Senior Vice President, of Customer Operations (COPS), to be
located in our London UK office.

 

Your employment will be on the terms set out in our standard UK Employment
Contract which will be sent to you early next week. However, some of the basic
terms are set out below for ease.

 

This is a full-time position working five days per week on Monday to Friday.
Benefits include annual leave of 25 days plus the usual UK bank and public
holidays, Private Medical Insurance, Pension and Life coverage. Your annual
salary will be per £225,000.00 per annum.

 

In addition to your salary, you shall be eligible to participate in the
Company's bonus scheme, benefit is based on your achievement of certain,
pre-agreed criteria, which will be determined in advance and discussed with you.
The target bonus for which you will be eligible is 50% of your salary per annum.
The scheme is non-contractual and the Company reserves the right to vary,
replace or withdraw the scheme at any time.

 

Subject to approval by the Company's Board of Directors, you will be given an
option to purchase 75,000 options which will be issued on the first trading day
after the month that you are hired and priced as of the close of that day. The
vesting schedule for the options will be as follows: 25% of the options will
vest on the first anniversary of the vesting commencement date and thereafter
6.25% of the options will vest quarterly until the options are fully vested on
the fourth anniversary of the vesting commencement date.

 

In addition, subject to the approval by the Company's Board of Directors, you
will be granted 25000 restricted share units ("RSUs") which will be issued on
the first trading day in the month following your start date and priced as of
the close of that day, vesting 25% annually over a period of . four years.

 

If your employment is terminated for reasons other than cause, such as a
reduction- in-force or a material change in job requirements, and upon signing a
customary release of claims, the Company will pay you 6 months of base salary as
severance and continue your benefits throughout this period.

 

If there is a Change In Control, defined as another company purchasing more than
fifty percent (50%) of the issued and outstanding equity in the company, fifty
percent (50%) of any of your then unvested outstanding options will immediately
become vested and exercisable. In addition, if within one (1) year after a
Change of Control you are required to assume a position with materially
different job duties or responsibilities, your base salary or total on target
compensation is reduced by more than 5%, or your employment is terminated
without "Cause" or a change in the location of your employment of more  than
fifty miles (50) from the the current location ,   unless such relocation is
within fifty (50) miles of your principal residence, then the remainder of your
unvested options will become immediately vested and exercisable. For the
avoidance of doubt, "Change of Control" means

 

--------------------------------------------------------------------------------

 

the sale of all or substantially all the assets of Company through a merger,
consolidation or acquisition of the Company with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of Company in one or more related
transactions. A merger or consolidation of the company means that the
shareholders of the Company hold less than 50% of the shares in the resulting
entity on completion of the transaction.

 

The offer is subject, at the Company's discretion to the following:

 

 

1.

The Company receiving two references from former employers (one of which must be
from your current employer) which it considers satisfactory.  Please provide the
names and contact details of your referees when you accept the offer. We will
not take up references until you have accepted the offer.

 

 

 

2.

The Company reserves the right to conduct background and reference checks and
your continued employment is contingent on satisfactory results of those checks.

 

 

 

3.

You entering into an Employment Contract on the Company's standard terms and
conditions on or before commencing employment. Please let us know if you require
any further information in this regard.

 

 

 

4.

You showing the Company your passport (which we will then copy and return to
you). If you do not hold a British passport, a passport from a country within
the European Economic Area (EEA), or a passport from a non-EEA country which
gives you the right to work in the UK.

 

 

This offer may be withdrawn or, if you have started employment with the Company,
your employment shall be terminated with immediate effect, if any of the above
conditions are not satisfied.

 

By accepting this offer, you confirm that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, including (but not limited to) any restrictions
imposed by a current or by a former employer. Please review and sign back this
offer letter. If you have questions please do not hesitate to contact Karen
Anderson, CHRO (kanderson@mimecast.com).

 

Heather, we are excited for you to join Mimecast and believe you will make a
significant contribution to the leadership team. We look forward to hearing from
you and hope to be able to welcome you to the Company shortly!

 

Best regards,

 

 

 

/s/ Peter Bauer

 

Peter Bauer

 

Chief Executive Officer

 

--------------------------------------------------------------------------------

 

Accepted by:/s/ Heather Bentley   [gp0cje4itzhe000002.jpg]

 